COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                               ORDER ON MOTION FOR REHEARING

Appellate case name:      Joshua London V. The State of Texas

Appellate case number:    01-13-00441-CR

Trial court case number: 1367861

Trial court:              230th District Court of Harris County

Date motion filed:        July 24, 2017

Party filing motion:      Appellant, Joshua London

       It is ordered that the motion for rehearing is      DENIED       GRANTED.


Judge’s signature: /s/ Michael Massengale
                          Acting individually           Acting for the Court

Panel consists of: Justices Jennings, Massengale, and Brown

Jennings, J., dissenting from the denial of rehearing


Date: August 8, 2017